ThermoEnergy Corporation


Amendment No. 1
to
Bridge Loan Agreement


Reference is made to that certain Bridge Loan Agreement (the “Agreement”)
effective as of March 1, 2010 by and among ThermoEnergy Corporation, a Delaware
corporation having its principal place of business in Little Rock, Arkansas (the
“Borrower”) and the individual and entities named on Schedule I
hereto  (collectively, the “Lenders”).


WHEREAS, pursuant to the Agreement, the Lenders agreed to make loans to the
Borrower in the aggregate principal amount of $2,700,000 (the “Original Loans”);
and


WHEREAS, Section 4.1 of the Agreement provides, in pertinent part, that from
time to time on or before the “Third Tranche Closing Date” (as such term is
defined in the Agreement), the Agreement may be amended by the Borrower, with
the consent of Lenders holding at least 66⅔% of the principal amount of the then
outstanding Notes (as such term is defined in the Agreement), to permit any
Lender to increase the amount of his or its Commitment (as such term is defined
in the Agreement); provided, however, that the aggregate amount of such
additional Commitments may not exceed $2,000,000; and


WHEREAS, the Third Tranche Closing Date has not yet occurred; and


WHEREAS, the Borrower desires to borrow from certain of the Lenders, and such
Lenders are willing to lend to the Borrower, an additional $2,000,000 (the “New
Loans”) on substantially the same terms and conditions as governed the Original
Loans;


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement of Amendment, and for other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, the Borrowers and the
Lenders hereby agree that Schedule I to the Agreement shall be, and hereby is,
amended and restated to read in its entirety as set forth on Schedule I attached
hereto and agree, further, that the Note held by each Lender whose Commitment
has been increased by this Agreement of Amendment shall be amended to reflect
such increase.  In all other respects, the Agreement shall remain in full force
and effect without amendment or alteration, except that, without the consent of
Lenders holding at least 66⅔% of the principal amount of the then outstanding
Notes, the aggregate amount of any Draw Down (as such term is defined in the
Agreement) with respect to the New Loans during each of the months of July 2010,
August 2010, September 2010 and October 2010 shall not exceed $500,000.


Signature Page Follows
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement of Amendment
to be duly executed by their respective authorized signatories as of the 30th
day of June 2010.
 




 
ThermoEnergy Corporation
 
 
By:   /s/ Cary Bullock                                
 
The Quercus Trust
 
 
By:   /s/ David Gelbaum                               
 
 
Empire Capital Partners, ltd
By: Empire Capital Management, llc,
its Investment Manager
 
 
By:   /s/ Peter Richards                              
 
Empire Capital Partners, lp
By: Empire gp, llc, its General Partner
 
 
By:   /s/ Peter Richards                              
 
Empire Capital Partners Enhanced Master Fund, ltd
By: Empire Capital Management, llc,
its Investment Manager
 
 
By:   /s/ Peter Richards                              
 
 
 
 
 
  /s/ Robert S. Trump                              
Robert S. Trump
 
 
Focus Fund, l.p.
 
 
By:   /s/ J. Winder Hughes III                          
 
 





 
 
 
 

 
2

--------------------------------------------------------------------------------





 
Schedule I


Lender
Commitment
3rd Tranche Participation Percentage
4th Tranche Participation Percentage
The Quercus Trust
1835 Newport Blvd.
A109-PMC 467
Costa Mesa, CA 92627
 
$2,180,000
 
63.16%
 
0%
Robert S. Trump
89 10th Street
Garden City, NY 11530
 
$1,220,000
 
15.79%
 
37.50%
Focus Fund L.P.
P.O. Box 389
Ponte Vedra, FL 32004
 
$200,000
 
5.26%
 
12.50%
Empire Capital Partners, LP
One Gorham Island, Suite 201
Westport, CT 06880
 
$366,666
 
5.26%
 
16.67%
Empire Capital Partners, Ltd
One Gorham Island, Suite 201
Westport, CT 06880
 
$366,666
 
5.26%
 
16.67%
Empire Capital Partners Enhanced Master Fund, Ltd
One Gorham Island, Suite 201
Westport, CT 06880
 
$366,666
 
5.26%
 
16.67%












